COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                 §
                                                                 No. 08-20-00181-CV
  IN THE INTEREST OF                             §
                                                                     Appeal from the
                                                 §
  J.A.V.,                                                         65th District Court
                                                 §
                                                               of El Paso County, Texas
  A MINOR CHILD.                                 §
                                                                (TC# 2019DCM5797)
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes that there was no error in

the judgment. We therefore affirm the judgment of the court below.

       It has been determined that Appellants are indigent for purposes of appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 29TH OF JANUARY, 2021.


                                            YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, J., and McClure, C.J. (Senior Judge)
McClure, C.J. (Senior Judge)(Sitting by Assignment)